o f f i c e o f t h e c h i e f c o u n s e l number release date department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date ----------------- ------------------------------------------------------------------------------ ------------------------------- conex-104179-17 uil the honorable bill nelson united_states senate washington dc attention dear senator nelson i am responding to your email inquiry dated date on behalf of your constituent asked about the employment_tax obligations of she also expressed concern over the airline’s decision to stop withholding depositing and paying certain employment_taxes on amounts paid to u s based flight attendants you specifically asked about the legality of the airline’s actions and if there is any guidance for the affected workers we appreciate your concerns about an employer’s employment_tax obligations although we cannot comment on specific taxpayer situations we can provide general information under sec_3121 of the internal_revenue_code code if a u s citizen employee provides services for a non-american employer on or in connection with a non-american aircraft while outside the united_states the employee’s services on or in connection with the aircraft including those services performed within the united_states are not considered employment for purposes of the federal_insurance_contributions_act fica and the remuneration paid for those services is not subject_to fica tax however if an individual provides services exclusively within the united_states the exception under sec_3121 of the code does not apply therefore if an individual performs services exclusively within the united_states even in connection with a non-american aircraft for a non-american employer those services are not excepted from the fica definition of employment under sec_3121 payment for -------------------- conex-104179-17 those services is subject_to fica_taxes unless another exception applies for a complete list of exceptions to the term employment for fica tax purposes see sec_3121 to b of the code generally fica_taxes are imposed upon wages which is defined in sec_3121 of the code as all remuneration for employment as relevant here sec_3121 defines the term employment for purposes of fica as any service performed a by an employee for the person employing him irrespective of the citizenship or residence of either i within the united_states or ii on or in connection with an american_vessel or american_aircraft under a contract_of_service which is entered into within the united_states or during the performance of which and while the employee is employed on the vessel_or_aircraft it touches at a port in the united_states if the employee is employed on and in connection with such vessel_or_aircraft when outside the united_states or b outside the united_states by a citizen or resident_of_the_united_states as an employee for an american_employer sec_3121 of the code provides an exception to the fica definition of employment under sec_3121 employment does not include service performed by an individual on or in connection with a vessel not an american_vessel or on or in connection with an aircraft not an american_aircraft if a the individual is employed on and in connection with such vessel_or_aircraft when outside the united_states and b i such individual is not a citizen_of_the_united_states or ii the employer is not an american_employer sec_3121 of the code defines an american_aircraft as an aircraft registered under the laws of the united_states sec_3121 of the code defines american_employer as an employer which is the united_states or any instrumentality thereof an individual who is a resident_of_the_united_states a partnership if two-thirds or more of the partners are residents of the united_states a_trust if all the trustees are residents of the united_states or a corporation organized under the laws of the united_states or of any state conex-104179-17 no provision in the code allows an employer to voluntarily withhold fica_taxes for services that are not considered employment under sec_3121 of the code and an employee may not voluntarily elect to pay fica_taxes in relation to such services except in some very limited circumstances relating to american employers with foreign affiliates religious orders and certain state and local_government employees depending on the specific facts at issue the affected workers who contacted your office can find more information on our website at irs gov publication circular_e employer’s tax guide and publication tax guide for u s citizens and resident aliens abroad i hope this information is helpful if you have additional questions please contact me at ------------------- sincerely victoria a judson associate chief_counsel tax exempt and government entities -------------------------------- ------------------- or contact at
